Appeal Dismissed and Opinion Filed August 7, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01229-CV

 BARANTAS, INCORPORATED, PATRICK J. O’BRIEN, BRIAN P. FOX,
         AND EGS ADMINISTRATION, LLC, Appellants
                                                 V.
      ENTERPRISE FINANCIAL GROUP INCORPORATED, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-01503

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                    Opinion by Justice Stoddart

       This is an interlocutory appeal from an order denying a supplemental motion to compel

arbitration. This appeal arises out of the same lawsuit that is the subject of an interlocutory appeal

in cause number 05-17-00896-CV, styled Barantas, Inc., Patrick J. O’Brien, Brian P. Fox and

EGS Administration, LLC v. Enterprise Financial Group Inc. (Barantas I). In Barantas I, we

determined the trial erred by denying part of appellants’ motion to compel arbitration under the

terms of a 2008 written contract. We reversed that part of the order and ordered that all disputes

between the parties proceed to arbitration. The supplemental motion to compel was based on an

arbitration clause in an October 2015 contract between EFG and EGS. EFG, however, is not suing

for breach of the October 2015 contract, and referenced the contract only as evidence in support

of its application for a temporary restraining order.
       In general, an appeal is moot when the court’s action on the merits cannot affect the rights

of the parties. See Trulock v. City of Duncanville, 277 S.W.3d 920, 924 (Tex. App.—Dallas 2009,

no pet.). A case on appeal is moot if: (1) there is no live controversy between the parties; and (2)

any decision rendered by the appellate court would be an advisory opinion. Id. A court cannot

decide a case that has become moot during the pendency of the litigation. Heckman v. Williamson

County, 369 S.W.3d 137, 162 (Tex. 2012). “Put simply, a case is moot when the court’s action on

the merits cannot affect the parties’ rights or interests.” Id. If a case becomes moot, the court must

vacate any order or judgment previously issued and dismiss the case for want of jurisdiction. Id.

       In light of our disposition in Barantas I, we conclude this appeal is moot because all claims

between all parties will be submitted to arbitration pursuant to the 2008 contract. Accordingly, we

dismiss this appeal for want of jurisdiction. See Heckman, 369 S.W.3d at 162.




                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE


171229F.P05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 BARANTAS, INCORPORATED,                               On Appeal from the 191st Judicial District
 PATRICK J. O’BRIEN, BRIAN P. FOX,                     Court, Dallas County, Texas
 AND EGS ADMINISTRATION, LLC,                          Trial Court Cause No. DC-17-01503.
 Appellants                                            Opinion delivered by Justice Stoddart.
                                                       Justices Lang-Miers and Fillmore
 No. 05-17-01229-CV         V.                         participating.

 ENTERPRISE FINANCIAL GROUP
 INCORPORATED, Appellee

        In accordance with this Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.

       It is ORDERED that each party bear their own costs of this appeal.


Judgment entered this 7th day of August, 2018.




                                                 –3–